 Case 1:19-cr-00021-JPJ-PMS Document 62 Filed 08/19/19 Page 1 of 1 Pageid#: 127




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF VIRGINIA
                                           ABINGDON DIVISION

                                    CRIMINAL MINUTES - MOTION HEARING


      Case No.: 1:19CR21                     Date: 8/19/19


      Defendant: Robert Osborne, Custody                     Counsel: Charles Bledsoe, Appt.



PRESENT:          JUDGE:                   Pamela Meade Sargent TIME IN COURT: 1:43 – 2:43 p.m.
                  Deputy Clerk:            Felicia Clark                 Total: 1 hour
                  Court Reporter:          Felicia Clark, FTR
                  U. S. Attorney:          Suzanne Kerney-Quillen
                  USPO:                    Tom O’Neill
                  Case Agent:              Chris Mueller


                                                  WITNESSES:


 GOVERNMENT                                             DEFENDANT

 1.                                                     1. Donna Henley

 2.                                                     2. Goldie Stephenson


PROCEEDINGS:

Motion hearing held in re: DE 55. All parties were present and ready to proceed. Government motion for
detention. Defense counsel presented evidence and questioned witnesses. Government proffered evidence to
the Court. Oral argument by counsel. Court denied DE 55. Defendant was remanded to custody. Order of
Detention is forthcoming.
